SULLIVAN, Judge
(concurring in the result):
The military judge was presented with an adequate basis for his ruling and entered case-specific findings to support the procedure used here. See Maryland v. Craig, 497 U.S. -, -, 110 S.Ct. 3157, 3169, 111 L.Ed.2d 666, 685 (1990). Nonetheless, I would note that the children’s testimony was cumulative in light of the psychologist’s unchallenged hearsay repetitions of their descriptions of sexual abuse inflicted on them by appellant. Accordingly, were I to assume, arguendo, that the procedure used in this case did not meet the strict requirements of Maryland v. Craig, supra, I would nevertheless conclude that harmless error had occurred here. See Coy v. Iowa, 487 U.S. 1012, 1021-22, 108 S.Ct. 2798, 2803, 101 L.Ed.2d 857 (1988).